DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted have been considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the limitation, “an inner side formed at an angle such that a width of the first direction of the coupling hole increases as it far away from the rolling contact surface”.  Applicant may wish to amend it to read, “increases as the distance from the rolling contact surface increases” – or to that effect.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation, “allow the pin to be relatively far away from the second segment”.  It is unclear what this means and how far “relatively far away” entails with when these parts are part of an assembly.  Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 9-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al. (US 2006/0178560).
Saadat discloses and shows in Figs. 14A-D an articulating structure that is steered by relative movement of a plurality of segments connected in series, the articulating structure comprising: 
a first segment (14C, item 520) and a second segment (500) arranged in contact with each other, 
wherein contact surfaces of the first segment (outer surface) and the second segment (inner surface) are rolling contact surfaces in line contact on a first direction contact line extending in a first direction (first direction being in line with the slot, 552), 
the first segment has a pin (550) on a side, 
the second segment has a coupling hole (552) into which the pin is inserted, 

the coupling hole is formed with a larger area than the pin to allow the pin to make a relative position movement within the coupling hole during the rolling movement.
Regarding claim 2, the coupling hole is formed to allow the pin to be relatively far away from the second segment during the rolling movement (inasmuch as the coupling hole of the instant application allows the pin to be relatively far away from the second segment during the rolling movement, so too does that of Saadat).
Regarding claim 5, the pin is positioned close to an upper end portion of the side of the first segment.
Regarding claim 9, the entire rolling contact surface of the first segment and the second segment is formed as part of a circumference of a circular cylinder.
Regarding claim 10, a third segment (see Fig. 14C, not shown, but referenced at para. 0107 as “any number of links” and “a plurality of adjacent links”) is positioned in contact with the second segment, 
contact surfaces of the second segment and the third segment are rolling contact surfaces in line contact with each other on a second direction contact line extending in a second direction perpendicular to the first direction, 
the second segment has a pin on a side, 
the third segment has a coupling hole into which the pin formed in the second segment is inserted, and 
the second segment and the third segment make a relative rolling movement for translation of the second direction contact line while maintaining the line contact.
claim 11, the plurality of segments has a wire connection hole passing through each segment in a front-rear direction (see para. 0102), 
when the articulating structure is placed in a straight line, a wire passes through the wire connection holes of each segment arranged such that the wire connection holes are aligned in a lengthwise direction of the articulating structure, and
the plurality of segments makes the relative movement by pulling or releasing the wire in the lengthwise direction of the articulating structure.
Regarding claim 12, the wire connection holes include a pair of first direction wire connection holes arranged in the first direction and a pair of second direction wire connection holes arranged in the second direction (see para. 0102).
Regarding claim 13, a tool connection hole (505) passing through each segment in the front-rear direction is formed at a center of the plurality of segments.
Regarding claim 14, Saadat discloses and shows an elongated tube (Fig. 1, at item 12); and 
the articulating structure (represented by item 20 in Fig. 1) according to claim 1, connected to a front end of the tube.
Allowable Subject Matter
Claims 3, 4, and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658